UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
OLIVER J. HIGGINS,                  )
                                    )
                    Plaintiff,      )
                                    )
      v.                            )                        Civil Action No. 10-1485 (RLW)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE, et al.,                 )
                                    )
                    Defendants.     )
___________________________________ )


                                  MEMORANDUM OPINION

        The defendants filed a renewed motion for summary judgment [ECF No. 36] on March

21, 2013. The Court advised the plaintiff of his obligation under the Federal Rules of Civil

Procedure and the local rules of this Court to respond to the motion, and specifically warned the

plaintiff that, if he did not respond to the motion by April 26, 2013, the Court would treat the

motion as conceded. To date, the plaintiff neither has filed an opposition nor has requested more

time to do so. Accordingly, the Court will treat the defendants’ motion as conceded.

        With this ruling, no issues remain for the Court’s resolution, and final judgment will be

entered in favor of the defendants. An Order accompanies this Memorandum Opinion.


                                                                        Digitally signed by Judge Robert L.
                                                                        Wilkins
                                                                        DN: cn=Judge Robert L. Wilkins,
DATE:      May 14, 2013                                                 o=U.S. District Court, ou=Chambers
                                                                        of Honorable Robert L. Wilkins,
                                                                        email=RW@dc.uscourt.gov, c=US
                                                                        Date: 2013.05.14 15:55:54 -04'00'



                                                 ROBERT L. WILKINS
                                                 United States District Judge